DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	On 05/21/2021, a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the 02/22/2021 final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114 and  applicant’s 05/21/2021 response has been entered.
Summary of Response
3.	The 05/21/2021 response includes: (a) claim 22 is new; (b) claims 3, 8 and 17 are currently amended; (c) claims 1, 6-7, 9-11, 14-15, 18 and 20-21 are previously presented; (d) claims 2, 12-13, 16 and 19 are original; (e) claims 4-5 are canceled; and (f) the grounds for rejection set forth in the 02/22/2021 office action are traversed.  Claims 1-3 and 6-22 are currently pending and an office action follows:
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-3 and 6-22 have been considered but are moot because new grounds of rejection set forth below is not based on U.S. Patent Pub. No. 2015/0014305 A1 to Monahan et al. (“Monahan”).  The new grounds of rejection is based on previously-cited prior art in view of new prior art reference U.S. Patent Pub. No. 2020/0252705 A1 to Kwon et al. (“Kwon”), which Monahan.
	Kwon discloses two input devices (i.e., touch screens) located on two front facing doors of a machine either one of which may be touched to provide input to the machine.  These teachings of Kwon provide a reason for attaching two portions of a keyboard taught by U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn to two doors of a blood treatment machine taught by either U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. or U.S. Patent Pub. No. 2017/0326282 A1 to Wilt et al.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to located the two portions of a keyboard on two doors of a blood treatment machine to provide one or more users with more options for providing input to the blood treatment machine.  For example, when both of the keyboard portions are accessible (e.g., when both doors of the blood treatment machine is closed) then both of them may receive input by one or more users’ hands, and yet when only one of the keyboard portions is accessible (e.g., when a door is open to check the equipment or solution inside the machine or another person is blocking access to the other keyboard portion) then this keyboard portion may receive input from a user.
Kwon is Analogous Prior Art Because it is Reasonably Pertinent
to the Problems Disclosed by Applicant’s Specification

	Kwon qualifies as analogous prior art because it is reasonably pertinent to the particular problems with which applicant was concerned as explicitly or implicitly reflected in the specification1 based on the following:

Having the keyboard attached to the machine ensures that it is cleaned during a routine cleaning of the machine and not moved to potentially unclean surfaces (see e.g., applicant’s spec. p 3, ln 41, p 4, ln 6-9).  Moreover, while having the keyboard located in front of the display would make taking notes easier (see e.g., applicant’s spec. p 4, ln 9-11; p 6, ln 3-5), the keyboard will have to be moved if it blocks the ability to open the machine’s door(s) to access the machine’s equipment (see e.g., applicant’s spec. blood lines or blood pumps) to connect or re-connect a blood line set to the pumps which is crucial during an emergency (see e.g., applicant’s spec. p 3, ln 29-30; p 4, ln 5-6; p 6, ln 15-16; p 7, ln 10-11; p 9, ln 1-6, 17-21).  Also, if either door is open then the machine will not perform blood treatment (see e.g., applicant’s spec. p 5, ln 22-29; p 7, ln 14-15; 
	Applicant’s two keyboards may be operated independently or together to provide input e.g., to the display (see e.g., applicant’s spec. FIG. 5; p 8, ln 13-22; p 11, ln 15-25; p 16, ln 11-23; p 17, ln 1-4).  Thus, if one of the keyboards has a dead battery then the other keyboard may be used to provide input (see e.g., applicant’s spec. p 11, ln 16-17).
	Kwon addresses these problems as follows:
	(i) 	Kwon attaches input devices in the form of touch screens to a machine’ front doors (see e.g., Kwon: FIG. 1: 24, 231; ¶¶0047, 0050, 0140), which alleviates applicant’s stated concern of making it easier to provide input because the input devices/keyboard portions are located on the front (see e.g., applicant’s spec. p 4, ln 9-11; p 6, ln 3-5).
(ii) 	Kwon attaches input devices in the form of touch screens to a machine’ front doors (see e.g., Kwon: FIG. 1: 24, 231; ¶¶0047, 0050, 0140), which alleviates applicant’s stated concern of being able to move the input devices/keyboard portions quickly to open the machine’s doors to access the machine’s inside compartment especially during an emergency (see e.g., applicant’s spec. p 3, ln 29-30; p 4, ln 5-6; p 6, ln 15-16; p 7, ln 10-11; p 9, ln 1-6, 17-21).
	(iii)	Kwon attaches input devices in the form of touch screens to a machine (see e.g., Kwon: FIG. 1: 24, 231; ¶¶0047, 0050, 0140), which alleviates applicant’s stated concern of ensuring that input devices/keyboard portions are cleaned during routine cleaning and not able to be placed on unsanitary surfaces as would be true with an external keyboard (see e.g., applicant’s spec. p 3, ln 41, p 4, ln 6-9).
	(iv)	Kwon attaches input devices in the form of touch screens on different Kwon: FIG. 1: 24, 231; ¶¶0047, 0050, 0140) that provides more than one location for a user to provide input to the machine.  This is relevant to applicant’s implicitly stated problem of providing input to one of the two keyboard portions when the other of the two keyboard portions is inaccessible due either the device having an open door (e.g., a first nurse checking the connection of a line to a pump) or a person being temporarily in the way of one of this keyboard.  This one available keyboard portion would allow for the entry for example of a patient’s weight or the downloading of a patient’s records while waiting for the door to be closed or the person to move.  
Moreover, when both keyboards are accessible then they be both used at the together to enter information (e.g., to type notes).  This is relevant to applicant’s explicitly stated problem of having one of the keyboard portions being inoperative (e.g., due to a dead battery) as Kwon provides multiple ways of controlling the machine that would allow one of the input devices/keyboard portions to be used to enter input (e.g., download a user’s records) if the other of the input devices/keyboard portions becomes inoperable (e.g., is broken).
Kwon is Analogous Prior Art Because its Teachings Are Similar in
Structure and Function To Those of Applicant’s Claimed Invention

	Also, Kwon is analogous prior art because it is teachings are similar in structure and function to those of applicant’s claimed inventions based on the following:2 Kwon’s st ¶; p 21, especially – “Fig. 1 shows a blood treatment machine 100 with a first door 102 and a second door 104”), has two keyboard portions(108, 110)(FIG. 1; Applicant’s spec. p 17, 1st ¶) on respective front side opening doors(102, 104)(FIG. 1; Applicant’s spec. p 17, 1st ¶) and each of the input devices(24, 231) may be used to provide input to the machine(100)(FIG. 1; Applicant’s spec. p 24, 3rd ¶; p 27, 3rd ¶).
Thus, all of applicant’s outstanding claims are rejected.  Also, below are objections to the specification and to the drawing based on the figures failing to show limitations included in some of the claims.
Drawing Objection
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claim, while no new matter should be entered:
(i)	Claim 13’s following limitations: “wherein the keyboard is electronically connected to the machine using wired connections”.
(ii)	Claim 14’s following limitations: “wherein the transceiver is releasably connected to the machine”.
(iii)	Claim 15’s following limitations: “wherein the transceiver is connected to the machine by a USB port”.
Claim 16’s following limitations: “wherein the keyboard is configured to transmit signals to the transceiver of the machine using Bluetooth”.
(v)	Claim 18’s following limitations: “electronically connected devices…the keyboard being electronically connected to the blood treatment machine…wherein the server contains patient information; wherein the blood treatment machine is configured to retrieve patient information from the remote server using inputs received from the keyboard”.
(vi)	Claim 19’s following limitations: “wherein the remote server and the machine are in wireless connection”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification Objections
6.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “KEYBOARD PORTIONS POSITIONED ON DOORS OF
7.	The abstract needs to be amended to remove the phrase “[i]n the present disclosure” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”.
Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 6, 12, 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2020/0252705 A1 to Kwon et al. (“Kwon”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 1, Grant discloses a blood treatment machine(5)(FIGs. 7, 22; ¶¶0059, 0094, 171) comprising:
	a user interface(55) configured to display information (FIG. 7; ¶0171),
	a wireless connection configured to receive signals (¶0171),
	a controller (¶¶0171-0172, 0180) configured to process input signals received by the wireless connection (¶¶0171-0172, 0180 – inherently there exists a signals receiver {e.g., an antenna or wiring from an antenna to a controller} to receive the wireless signals sent from the user interface {FIG. 7: 55} to the controller within the dialysis unit {FIG. 7: 51}) and display information on the user interface(55)(FIG. 7; ¶¶0171, especially – “The control interface 55 may include a display screen with a touch sensitive overlay…a retractable ‘kick-stand’ (not shown) that allows the control interface 55 to be positioned on top of the dialysis unit 51 housing”; 0180),
	one or more pumps(23)(FIG. 22; ¶0211),
	a first door(53 nearest to 23) having a closed configuration (FIG. 7; ¶¶0171, 0213) in which the first door(53 nearest to 23) covers the one or more pumps(23)(FIGs. 7, 22; ¶¶0171, 0211 – first door {FIG. 22: 53 nearest to 23} covers at  and an open configuration in which the one or more pumps(23) are accessible by a user (FIG. 22; ¶¶0171, 0211); and a hooks(532) to hold the user interface(55)(FIG. 7; ¶0185),
	a second door(53 nearest to 14) having a closed configuration (FIG. 7; ¶¶0171, 0213).	
	Grant does not expressly disclose a transceiver configured to send and receive signals, a first portion of a keyboard mounted on the first door, and a second portion of the keyboard mounted on the second door; wherein the keyboard is configured to transmit signals to the transceiver of the machine.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Woloschyn discloses a transceiver(142) configured to send and receive signals(FIG. 1; ¶¶0015, 0017), a first portion(portion of 254 shown closest to 253) of a keyboard(222, 254) mounted on the first surface(252), and a second portion(portion of 254 shown furthest from 253) of the keyboard(222, 254) mounted on the second ; wherein the keyboard(222, 254)(FIG. 2; ¶¶0015, 0037) is configured to transmit signals to the transceiver(142)(FIG. 1; ¶¶0015, 0017) of the machine(140)(FIG. 1; ¶¶0015-0016).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant to include: (i) Woloschyn’s teaching of a transceiver configured to send and receive signals to provide a blood treatment machine having a simplified fabrication given that wiring is not needed to connect the keyboard portions to the machine in order for the keyboard portions to provide input to the machine; (ii) Woloschyn’s teaching of a first portion of a keyboard mounted on the first surface, and a second portion of the keyboard mounted on the second surface to provide a blood treatment machine having a larger number of positions from which user input may be received as taught by Kwon (see e.g., FIG. 1: 24, 231; ¶¶0047, 0050, 0140, especially – “The user may manipulate the first display 24 or the second display 231 of the refrigerator 1 to operate the refrigerator 1” – this teaches a machine having a first touch screen {FIG. 1: 24} on a first door and a second touch screen {FIG. 1: 231} on a second door to allow for control of the machine from more than one position); and (iii) Woloschyn’s teaching of wherein the keyboard is configured to transmit signals to the transceiver of the machine to provide a blood treatment machine having a simplified fabrication given that wiring is not needed to connect the keyboard portions to the machine in order for the keyboard portions to provide input to the machine.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

As to claim 2, Grant discloses wherein the blood treatment machine(5)(FIGs. 7, 22; ¶¶0059, 0094, 171) comprises a surface(511, 515)(FIGs. 17, 23; ¶0188) on which the one or more pumps(23) are disposed (FIG. 22; ¶0211).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    578
    709
    media_image8.png
    Greyscale

	As to claim 3, Grant discloses wherein the first door(53 nearest to 23) and the second door(53 nearest to 14) cover the surface(511, 515)(FIGs. 17, 23; ¶0171, 0188, 0213) when the first door(53 nearest to 23) and the second door(53 nearest to 14) are closed (FIGs. 9, edited 12 shown above; ¶¶0184-0185).

As to claim 6, Woloschyn discloses wherein the first portion(portion of 254  of the keyboard(222, 254) and the second portion(portion of 254 shown furthest from 253) of the keyboard(222, 254) are wirelessly connected (FIG. 2; ¶¶0015, 0017).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Kwon with Woloschyn’s further teachings to provide a blood treatment machine: (i) having a simplified fabrication given that wiring is not needed to connect the keyboard portions to the machine in order for the keyboard portions to provide input to the machine; and (ii) that facilitates coordination of key inputs (e.g., using a shift key on one keyboard while pressing a letter key on the other keyboard to enter a capital/upper case letter).

	As to claim 12, Grant, Woloschyn and Kwon teach wherein the keyboard(Woloschyn: FIG. 2: 222, 254; ¶¶0015, 0017) is wirelessly connected to the machine(Grant: FIGs. 7, 22: 5; ¶¶0059, 0094, 171; Woloschyn: FIG. 1: 140, 142; ¶¶0015-0017).
The motivation to combine the further teachings of Woloschyn is set forth above for claim 8. 

As to claim 16, Grant, Woloschyn and Kwon teach wherein the keyboard (Woloschyn: FIG. 2: 222, 254; ¶¶0015, 0017) is configured to transmit signals to the transceiver of the machine using bluetooth (Grant: FIGs. 7, 22: 5; ¶¶0059, 0094, 171; Woloschyn: FIG. 1: 140, 142; ¶¶0015-0017).
Before the effective filing date of the claimed invention it would have been Grant, Woloschyn and Kwon to include Woloschyn’s further teachings to provide a blood treatment machine having a simplified fabrication given that wiring is not needed to connect the keyboard portions to the machine in order for the keyboard portions to provide input to the machine.

    PNG
    media_image9.png
    638
    861
    media_image9.png
    Greyscale

As to claim 20, Grant discloses wherein the second door(53 nearest to 14) has a closed configuration (FIG. 7; ¶¶0171, 0213) and an open configuration (FIGs. 12, 22; ¶¶0171, 0211).

As to claim 22, Grant discloses a blood treatment machine(5)(FIGs. 7, 22; ¶¶0059, 0094, 171) comprising: 
	a user interface(55) configured to display information (FIG. 7; ¶0171),
	a wireless connection configured to receive signals (¶0171),
	a controller (¶¶0171-0172, 0180) configured to process input signals received by the wireless connection (¶¶0171-0172, 0180 – inherently there exists a signals receiver {e.g., an antenna or wiring from an antenna to a controller} to receive and display information on the user interface(55)(FIG. 7; ¶¶0171, especially – “The control interface 55 may include a display screen with a touch sensitive overlay…a retractable ‘kick-stand’ (not shown) that allows the control interface 55 to be positioned on top of the dialysis unit 51 housing”; 0180),
	one or more pumps(23)(FIG. 22; ¶0211),
	a first door(53 nearest to 23) having a closed configuration (FIG. 7; ¶¶0171, 0213) in which the first door(53 nearest to 23) covers the one or more pumps(23)(FIGs. 7, 22; ¶¶0171, 0211 – first door {FIG. 22: 53 nearest to 23} covers at least a part of the one or more pumps {FIG. 22: 23}) and an open configuration in which the one or more pumps(23) are accessible by a user (FIG. 22; ¶¶0171, 0211); and a hooks(532) to hold the user interface(55)(FIG. 7; ¶0185), 
	a second door(53 nearest to 14)(FIG. 7; ¶¶0171, 0213),
	the first door(53 nearest to 23) (FIG. 7; ¶¶0171, 0213), and
	the second door(53 nearest to 14)(FIG. 7; ¶¶0171, 0213);
	when the first door(53 nearest to 23) and the second door(53 nearest to 14) are closed (FIGs. 9 and 12; ¶¶0184-0185).
	Grant does not expressly disclose a transceiver configured to send and receive signals,
	a first portion of a keyboard mounted on the first door, and
	a second portion of the keyboard mounted on the second door;
	wherein the keyboard is configured to transmit signals to the transceiver of the machine and the first portion of the keyboard and the second portion of the keyboard cooperate to function as a single keyboard when the first door and the second door are closed.
Woloschyn discloses a transceiver(142) configured to send and receive signals(FIG. 1; ¶¶0015, 0017),
	a first portion(portion of 254 shown closest to 253) of a keyboard(222, 254) mounted on the first surface(252)(FIG. 2; ¶¶0014, 0038, especially – “any stable surface able to serve as an anchor”), and
	a second portion(portion of 254 shown furthest from 253) of the keyboard (222, 254) mounted on the second surface(252)(FIG. 2; ¶¶0014, 0038, especially – “any stable surface able to serve as an anchor”);
	wherein the keyboard(222, 254)(FIG. 2; ¶¶0015, 0037) is configured to transmit signals to the transceiver(142)(FIG. 1; ¶¶0015, 0017) of the machine(140)(FIG. 1; ¶¶0015-0016) and the first portion(portion of 254 shown closest to 253) of the keyboard(222, 254) and the second portion (portion of 254 shown furthest from 253) of the keyboard(222, 254) cooperate to function as a single keyboard (FIG. 1: 102; FIG. 2: 222, 254; ¶¶0014, 0018, 0038).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant to include: (i) Woloschyn’s teaching of a transceiver configured to send and receive signals to provide a blood treatment machine having a simplified fabrication given that wiring is not needed to connect the keyboard portions to the machine in order for the keyboard portions to provide input to the machine; (ii) Woloschyn’s teaching of a first portion of a keyboard mounted on the first surface, and a second portion of the keyboard mounted on the second surface to provide a blood treatment machine having a larger number of positions from which user input may be received as taught by Kwon (see e.g., FIG. 1: 24, 231; ¶¶0047, 0050, 0140, especially – “The user may manipulate the first display 24 or the second display 231 of the refrigerator 1 to operate the refrigerator 1” – this teaches a machine having a first touch screen {FIG. 1: 24} on a first door and a second touch screen {FIG. 1: 231} on a second door to allow for control of the machine from more than one position); (iii) Woloschyn’s teaching of wherein the keyboard is configured to transmit signals to the transceiver of the machine to provide a blood treatment machine having a simplified fabrication given that wiring is not needed to connect the keyboard portions to the machine in order for the keyboard portions to provide input to the machine; and (iv) Woloschyn’s teaching of and the first portion of the keyboard and the second portion of the keyboard cooperate to function as a single keyboard to provide a blood treatment machine that allows a user to enter any combination of standard alphabetic letters (e.g., to type notes).
Grant, Woloschyn and Kwon teach and the first portion of the keyboard and the second portion of the keyboard cooperate to function as a single keyboard when the first door and the second door are closed (Grant: FIG. 7: 53; ¶¶0171, 0213; Woloschyn: FIG. 1: 102; FIG. 2: 222, 254; ¶¶0014, 0018, 0038; Kwon: FIG. 1: 24, 231; ¶¶0047, 0050, 0140).
10.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0326282 A1 to Wilt et al. (“Wilt”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2020/0252705 A1 to Kwon et al. (“Kwon”).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

	As to claim 18, a first embodiment of Wilt discloses a system(6000) in which a blood treatment machine(6001)(FIGs. 60-61; ¶¶0842, 0878), the system(6000)(FIGs. 60-61; ¶¶0842, 0878) comprising:
	the blood treatment machine(6001)(FIGs. 60-61; ¶¶0842, 0878) comprising:
		a first door and a second door  for covering components (FIG. 60: 6004; ¶¶0273, 0817, 0842 – housing includes a first door {e.g., the one shown on the right side} and a second door {e.g., the one on the left side} each of which covers some components contained within the housing {see e.g., FIG. 144}) of the blood treatment machine(6001)(FIGs. 60-61; ¶¶0842, 0878), each door having an open position and a closed position (FIG. 60: 6004; ¶0842 – housing includes a first door {e.g., the one shown on the right side} and a second door {e.g., the one on the left side} each of which inherently has an open position and a closed position),
		a controller(6108)(FIG. 61; ¶0878) for controlling the blood treatment machine(6001)(FIGs. 60-61; ¶¶0842, 0878), a wireless connection (6112) for receiving signals from electronically connected devices(6002)(FIG. 62B; ¶0883),
		a user interface(6002, 6115)(FIGs. 60-61; ¶¶0877, 0889) controlled by the controller(6108, 6109, 6110)(FIG. 61; ¶0878) for displaying information (¶¶0889, especially – “when a user navigates to a new screen, the UI model 6206 may send information to the user interface unit 6002 to be used in generating the new screen”; 0890), and
		a keyboard (FIG. 60: 6002; ¶0843, especially – “in the example of FIG. 60, the user interface 6003 comprises a display screen with a touch sensitive overlay to allow touch control and interaction with a graphical user interface presented on the screen.  However, many other types of user interfaces are possible, such as a screen with a separate input mechanism, such as a keyboard and/or pointing device”), the keyboard being electronically connected to the blood treatment machine(6001)(FIGs. 60-61; ¶¶0842-0843, 0878); and the blood treatment machine(6001)(FIGs. 60-61; ¶¶0842, 0878) having a redundant user interface (¶0878).
The first embodiment of Wilt does not expressly discloses a blood treatment machine is configured to communicate with a remote server; a transceiver for receiving signals from electronically connected devices; a keyboard at least partially mounted on the first door of the blood treatment machine and at least partially mounted on the second door; wherein the keyboard is configured to send user input signals to the transceiver of the blood treatment machine, and the remote server in connection with the blood treatment machine, wherein the remote server contains patient information; wherein the blood treatment machine is configured to retrieve patient information from the remote server using inputs received from the keyboard.
Other embodiments of Wilt disclose a blood treatment machine is configured to communicate with a remote server(¶¶0839-0841; 0854, especially – “the base may communicate with a server to determine what version number is the newest version of the interface program…the base retrieves an updated version of the interface program from a server, e.g., if there is an updated version of the interface program…the tablet 19 may include a program which can retrieve the updated interface program from the base and overwrite the previous interface program with the updated program”); a user interface at least partially mounted on the blood treatment machine (¶0837, especially – “The user interface may be mounted on the treatment device”); wherein the user interface is configured to send user input signals to the remote server in connection with the blood treatment machine (¶¶0839-0840), wherein the remote server contains patient information (¶¶0839-0841); wherein the blood treatment machine is configured to retrieve patient information from the remote server using inputs received from the user interface (¶¶0839-0841).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify a first embodiment of Wilt to include: (i) another embodiment of Wilt’s teaching of a blood treatment machine is configured to communicate with a remote server to: (a) receive information such as treatment (¶0839); and (b) to retrieve a newest version of an operating program (¶0854); (ii) another embodiment of Wilt’s teaching of a user interface at least partially mounted on the blood treatment machine to: (a) provide a redundant/another way to enter inputs to the blood treatment machine in case the unattached user interface is not working properly or is broken; and (b) to allow a user to provide input to the interface without having to hold it; (iii) another embodiment of Wilt’s teaching of wherein the user interface is configured to send user input signals to the remote server in connection with the blood treatment machine to obtain information about the treatment protocol, treatment status, machine status/condition and/or the patient condition (¶0839); (iv) another embodiment of Wilt’s teaching of wherein the remote server contains patient information to: (a) provide a user with information about her/his treatment duration and/or frequency (¶0840); and (b) allow multiple individuals (e.g., patient and a nurse) to access the patients information at the same time (¶0840); (v) another embodiment of Wilt’s teaching of wherein the blood treatment machine is configured to retrieve patient information from the remote server using inputs received from the user interface to obtain a patient’s status and duration remaining for a given treatment or frequency of treatments (¶0840).
Woloschyn discloses a transceiver(142); a keyboard(portions of 254 shown closest to 253 and furthest from 253) at least partially mounted on the first surface(252) and at least partially mounted on the second surface(252)(FIG. 2; ¶¶0014, 0038, especially – “any stable surface able to serve as an anchor”); wherein the keyboard(222, 254)(FIG. 2; ¶¶0015, 0037) is configured to send user input signals to the transceiver(142)(FIG. 1; ¶¶0015, 0017) of the blood treatment machine(140)(FIG. 1; ¶¶0015-0016).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wilt to include: (i) Woloschyn’s teaching of a transceiver to provide a blood treatment machine that has a compact size by having one component carry out wireless transmission and reception; (ii) Woloschyn’s teaching of a keyboard at least partially mounted on the first surface and at least partially mounted on the second surface to provide a blood treatment machine having a larger number of positions from which user input may be received as taught by Kwon (see e.g., FIG. 1: 24, 231; ¶¶0047, 0050, 0140, especially – “The user may manipulate the first display 24 or the second display 231 of the refrigerator 1 to operate the refrigerator 1” – this teaches a machine having a first touch screen {FIG. 1: 24} on a first door and a second touch screen {FIG. 1: 231} on a second door to allow for control of the machine from more than one position); and (iii) Woloschyn’s teaching of wherein the keyboard is configured to send user input signals to the transceiver of the blood treatment machine to provide a blood treatment machine that: (a) to provide a blood treatment machine having a simplified fabrication given that wiring is not needed to connect the keyboard portions to the machine in order for the keyboard portions to provide input to the machine; and (b) has a larger number of positions from which user input may be received as taught by Kwon (see e.g., FIG. 1: 24, 231; ¶¶0047, 0050, 0140, especially – “The user may manipulate the first display 24 or the second display 231 of the refrigerator 1 to operate the refrigerator 1” – this teaches a machine having a first touch screen {FIG. 1: 24} on a first door and a second 

As to claim 19, a first embodiment of Wilt discloses wherein networked devices and machine(6001)(FIGs. 60-61; ¶¶0842, 0878) are in wireless connection (FIGs. 60-61; ¶0883 – machine’s network interface 6112 may be for a wireless connection to a wide area network (WAN) such as the Internet to allow for connection to networked devices) and the user interface(6002) and the machine(6001) are in wireless connection (FIGs. 60-61; ¶0883).
Another embodiment of Wilt discloses a networked remote server (¶¶0839-0841; 0854, especially – “the base may communicate with a server to determine what version number is the newest version of the interface program…the base retrieves an updated version of the interface program from a server, e.g., if there is an updated version of the interface program…the tablet 19 may include a program which can retrieve the updated interface program from the base and overwrite the previous interface program with the updated program”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wilt, Woloschyn and Kwon with another embodiment of Wilt to provide a system that is able to: (a) receive information such as treatment (¶0839); and (b) retrieve a newest version of an operating program (¶0854).
Woloschyn discloses the keyboard(portions of 254 shown closest to 253 and furthest from 253) and the machine(140) are in wireless connection (FIG. 1; ¶¶0015 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wilt, Woloschyn and Kwon with Woloschyn’s further teachings to provide a blood treatment machine that: (a) to provide a blood treatment machine having a simplified fabrication given that wiring is not needed to connect the keyboard portions to the machine in order for the keyboard portions to provide input to the machine; and (b) has a larger number of positions from which user input may be received as taught by Kwon (see e.g., FIG. 1: 24, 231; ¶¶0047, 0050, 0140, especially – “The user may manipulate the first display 24 or the second display 231 of the refrigerator 1 to operate the refrigerator 1” – this teaches a machine having a first touch screen {FIG. 1: 24} on a first door and a second touch screen {FIG. 1: 231} on a second door to allow for control of the machine from more than one position).
11.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2020/0252705 A1 to Kwon et al. (“Kwon”) as applied to claim 1, in view of U.S. Patent Pub. No. 2010/0079938 A1 to Paschke et al. (“Paschke”).
As to claim 7, Woloschyn discloses wherein the first portion(portion of 254 closest to 253) of the keyboard(222, 254) comprises a signal transceiver(104)(FIG. 1; ¶¶0015, 0017), and a controller (¶0015 – first portion {FIG. 2: 254} inherently includes a controller to control communication between the first portion {FIG. 2: portion of 254 closest to 253} and the second portion {FIG. 2: portion of 254 furthest from 253}  and the second portion(portion of 254 furthest from 253) of the keyboard(222, 254) comprises a signal transceiver(104)(FIG. 1; ¶¶0015, 0017).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Kwon to include Woloschyn’s further teachings to provide a blood treatment machine having a simplified fabrication given that wiring is not needed to connect the keyboard portions to the machine in order for the keyboard portions to provide input to the machine.
Grant, Woloschyn and Kwon do not expressly disclose wherein the first portion of the keyboard comprises a battery, and the second portion of the keyboard comprises a battery.
Paschke discloses wherein the first portion(214) of the keyboard(214, 218)(Figs. 4, 6; ¶0018) comprises a battery(224)(FIG. 6; ¶0045), and the second portion(218) of the keyboard(214, 218)(Figs. 4, 6; ¶0018) comprises a battery (226)(FIG. 6; ¶0045).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Kwon with Paschke to provide a blood treatment machine having a simplified fabrication given that wiring is not needed to provide power to the keyboard portions.

	As to claim 8, Grant, Woloschyn and Kwon teach wherein the signal transceiver of the first portion(Woloschyn: FIG. 2: portion of 254 shown closest to 253; ¶¶0015, 0017) is configured to send signals to the transceiver of the blood treatment machine(Grant: FIGs. 7, 22: 5; ¶¶0059, 0094, 171; Woloschyn: FIG. 1: 140, 142; ¶¶0015-0017).
The motivation to combine the further teachings of Woloschyn is set forth above for claim 7. 
12.	Claims 9, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2020/0252705 A1 to Kwon et al. (“Kwon”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2016/0091984 A1 to Tanenbaum et al. (“Tanenbaum”).
As to claim 9, Grant, Woloschyn and Kwon teach wherein the first portion of the keyboard is mounted to the first door and the second portion of the keyboard is mounted to the second door (see the above analysis of claim 1).
Grant, Woloschyn and Kwon do not expressly disclose wherein the first portion of the keyboard is bolted to the first door and the second portion of the keyboard is bolted to the second door.
	
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
     
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Tanenbaum discloses wherein the keyboard(101)(FIGs. 2a, 2b; ¶¶0051-0054) is bolted(208) onto the blood treatment machine(102)(FIGs. 2a, 2b; ¶¶0051-0054).
Before the effective filing date of the claimed invention it would have been Grant, Woloschyn and Kwon with Tanenbaum to provide a blood treatment machine having a keyboard that is lost misplaced or stolen.
Grant, Woloschyn, Kwon and Tanenbaum teach wherein the first portion of the keyboard is bolted to the first door and the second portion of the keyboard is bolted to the second door (Grant: FIG. 7: 53; ¶¶0171, 0213; Woloschyn: FIG. 1: 102; FIG. 2: 222, 254; ¶¶0014, 0038; Kwon: FIG. 1: 24, 231; ¶¶0047, 0050, 0140; Tanenbaum:  FIGs. 2a, 2b: 101, 102, 208; ¶¶0051-0054).

As to claim 11, Grant, Woloschyn and Kwon teach wherein the first portion of the keyboard is mounted on the first door (see the above analysis of claim 1).
Grant, Woloschyn and Kwon do not expressly disclose wherein the first door comprises a recess and a ledge that defines a portion of the recess, wherein the first portion of the keyboard is mounted on the ledge of the first door.

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
       
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
        
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

Tanenbaum discloses wherein the blood treatment machine(500, 600)(Figs. 5a, 5b, 6; ¶¶0078, 0082) comprises a recess(105) and a ledge(105’s lower horizontal  that defines a portion of the recess(105), wherein the keyboard(310, 320) is mounted on the ledge(105’s lower horizontal portion)(Figs. 5a, 5b, 6; ¶¶0078, 0084).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Kwon with Tanenbaum to provide a blood treatment machine that is able to store the keyboard when it is not being used and thus to prevent damage to a person and the keyboard when a person accidentally bumps into the keyboard.
Grant, Woloschyn and Kwon teach wherein the first door comprises a recess and a ledge that defines a portion of the recess, wherein the first portion of the keyboard is mounted on the ledge of the first door (Grant: FIG. 7: 53; ¶¶0171, 0213; Woloschyn: FIG. 1: 102; FIG. 2: 222, 254; ¶¶0014, 0038; Kwon: FIG. 1: 24, 231; ¶¶0047, 0050, 0140; Tanenbaum: Figs. 5a, 5b, 6: 105, 310, 320, 500, 600; ¶¶0078, 0082, 0084).

As to claim 21, Grant, Woloschyn and Kwon teach wherein the second door comprises a recess and a ledge that defines a portion of the recess (Grant: FIG. 7: 53 nearest to 14; ¶¶0171, 0213; Tanenbaum: Figs. 5a, 5b, 6: 105; ¶¶0078, 0082), wherein the second portion of the keyboard is mounted on the ledge of the second door(Grant: FIG. 7: 53 nearest to 14; ¶¶0171, 0213; Woloschyn: FIG. 1: 102; FIG. 2: 222, 254; ¶¶0014, 0038; Tanenbaum: Figs. 5a, 5b, 6: 105, 310, 320; ¶¶0078, 0082, 0084).
The motivation to combine Woloschyn is set forth above for claim 1, and the Tanenbaum is set forth above for claim 11.
13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2020/0252705 A1 to Kwon et al. (“Kwon”) as applied to claim 1, in view of U.S. Patent Pub. No. 2002/0149670 A1 to Gerszberg et al. (“Gerszberg”).
	As to claim 10, Grant, Woloschyn and Kwon teach the first portion of the keyboard (see the above analysis of claim 1).
	Grant, Woloschyn and Kwon do not expressly disclose wherein the first portion of the keyboard is mounted on a bracket.

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

	Gerszberg discloses wherein the keyboard(253) is mounted on a bracket(240)(Fig. 5; ¶¶0047-0048).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Kwon with Gerszberg to allow typing using the keyboard at a position that is most comfortable to a user.
Grant, Woloschyn, Kwon and Gerszberg teach wherein the first portion of the keyboard is mounted on a bracket (Woloschyn: FIG. 1: portion of 254 closest to 253; ¶0037; Kwon: FIG. 1: 24, 231; ¶¶0047, 0050, 0140; Gerszberg: Fig. 5: 240, 253; ¶¶0047-0048).
14.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2020/0252705 A1 to Kwon et al. (“Kwon”) as applied to claim 1, in view of U.S. Patent Pub. No. 2017/0326282 A1 to Wilt et al. (“Wilt”).
As to claim 13, Grant, Woloschyn and Kwon teach wherein the keyboard is electronically connected to the machine using wireless connections (Grant: FIGs. 7, 22: 5; ¶¶0059, 0094, 171; Woloschyn: FIG. 1: 140, 142; FIG. 2: 222, 254; ¶¶0015, 0017).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Kwon to include Woloschyn’s further teachings to provide a blood treatment machine having a simplified fabrication given that wiring is not needed to connect the keyboard portions to the machine in order for the keyboard portions to provide input to the machine.
Grant, Woloschyn and Kwon do not expressly disclose wherein the keyboard is electronically connected to the machine using wired connections.
Wilt discloses wherein the keyboard is electronically connected to the machine using wired connections (¶¶0844-0845).
Before the effective filing date of the claimed invention it would have been Grant, Woloschyn and Kwon with Wilt to: (i) facilitate initial wireless pairing of the keyboard and machine; and (ii) to facilitate wireless pairing of the keyboard and machine when the keyboard is a replacement/new keyboard replacing another/older keyboard.
15.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2020/0252705 A1 to Kwon et al. (“Kwon”) as applied to claim 1, in view of U.S. Patent Pub. No. 2013/0174252 A1 to Weber et al (“Weber”).
	As to claim 14, Grant, Woloschyn and Kwon teach wherein the transceiver(142)(FIG. 1: 140; ¶0017) communicates using Bluetooth (¶0017).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Kwon to include Woloschyn’s further teachings to provide a blood treatment machine having a simplified fabrication given that wiring is not needed to connect the keyboard portions to the machine in order for the keyboard portions to provide input to the machine.
Grant, Woloschyn and Kwon do not expressly disclose wherein transceiver is releasably connected to the machine.
	Weber discloses wherein the transceiver is releasably connected to the machine (¶0034, especially – “a USB Bluetooth transceiver, can be operably and/or removably coupled with host computing device”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Kwon  Weber to facilitate easily upgrading transceivers or swapping in a new one for a broken one.
	
	As to claim 15, Weber discloses wherein the transceiver connected to the machine by a USB port (¶0034, especially – “a USB Bluetooth transceiver, can be operably and/or removably coupled with host computing device”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn, Kwon and Weber with Weber’s further teachings to: (i) facilitate easily upgrading transceivers or swapping in a new for a broken transceiver; and (ii) to use a widely used form of connection so as to prevent having to retrofit the device with a new form of connection.
16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0112828 A1 to Grant et al. (“Grant”) in view of U.S. Patent Pub. No. 2009/0257807 A1 to Woloschyn in view of U.S. Patent Pub. No. 2020/0252705 A1 to Kwon et al. (“Kwon”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2016/0139680 A1 to Noorzai et al. (“Noorzai”).
As to claim 17, Grant, Woloschyn and Kwon teach wherein the keyboard is on a front face of the first door and a front face of the second door such that the keyboard is accessible to a user and the first portion of the keyboard and the second portion of the keyboard operate as a single keyboard when the first and second doors are closed (Grant: FIG. 7: 53; ¶¶0171, 0213; Woloschyn: FIG. 1: 102; FIG. 2: 222, 254; ¶¶0014, 0018, 0038; Kwon: FIG. 1: 24, 231; ¶¶0047, 0050, 0140).
Before the effective filing date of the claimed invention it would have been Grant, Woloschyn and Kwon to include Woloschyn’s further teachings to provide a blood treatment machine having a larger number of positions from which user input may be received as taught by Kwon (see e.g., FIG. 1: 24, 231; ¶¶0047, 0050, 0140, especially – “The user may manipulate the first display 24 or the second display 231 of the refrigerator 1 to operate the refrigerator 1” – this teaches a machine having a first touch screen {FIG. 1: 24} on a first door and a second touch screen {FIG. 1: 231} on a second door to allow for control of the machine from more than one position).
	Grant, Woloschyn and Kwon do not expressly disclose and the first portion of the keyboard and the second portion of the keyboard are aligned to operate as a single keyboard.

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
  
Noorzai discloses and the first portion of the keyboard(12)(FIG. 2; ¶0029) and the second portion(14)(FIG. 2; ¶0029) of the keyboard are aligned to operate as a single keyboard (FIG. 2: 12, 14; ¶¶0027, 0029, 0033, 0041).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Grant, Woloschyn and Kwon with to provide a blood treatment machine having first and second keyboard portions located at positions that are comfortable for a user’s hands and which allow a user to 
Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP Section 2141.01(a) I. – “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”… “In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification”.
        2 MPEP Section 2141.01(a) II. “While Patent Office classification of references and the cross-references in the official search notes of the class definitions are some evidence of ‘nonanalogy’ or ‘analogy’ respectively, the court has found ‘the similarities and differences in structure and function of the inventions to carry far greater weight.’ In re Ellis, 476 F.2d 1370, 1372, 177 USPQ 526, 527 (CCPA 1973)”.